 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JAMES S. QUIILICI,                             No. 2:16-cv-01523 MCE AC (PS)
12                      Plaintiff,
13           v.                                      ORDER
14    JOSEPH DAVIS and RICHARD
      ANGLESEY,
15
                        Defendants.
16

17
18          The Court has reviewed Plaintiff’s Motion for Reconsideration (ECF No. 42). No basis

19   for reconsideration has been shown, and that request is hereby DENIED.

20          IT IS SO ORDERED.

21   Dated: December 30, 2018

22
23
24
25
26
27
28
                                                    1
